           Case 18-12221-KJC     Doc 318     Filed 11/13/18    Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                              )
In re:                                        )   Chapter 11
                                              )
ATD CORPORATION, et al.,                      )   Case No. 18-12221 (KJC)
                                              )   Jointly Administered
         Debtors.                             )
                                              )

              MOTION AND ORDER FOR PRO HAC VICE ADMISSION
                          OF DORON YITZCHAKI

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Doron Yitzchaki, Esquire, of the law firm of Dickinson Wright
PLLC, 350 S. Main Street, Suite 300, Ann Arbor, MI 48104, to represent Alidade Boyce,
LLC; and Alidade Smith, LLC in the above-captioned cases.

Dated: November 12, 2018                  WOMBLE BOND DICKINSON (US) LLP

                                          /s/ Matthew P. Ward
                                          Matthew P. Ward (Del. Bar No. 4471)
                                          222 Delaware Avenue, Suite 1501
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 252-4320
                                          Facsimile: (302) 252-4330
                                          Email: matthew.ward@wbd-us.com

                                          Counsel for Alidade Boyce, LLC; and Alidade
                                          Smith, LLC

                             ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is
granted.




    Dated: November 13th, 2018
    Wilmington, Delaware

                                         KEVIN J. CAREY
                                         UNITED STATES BANKRUPTCY JUDGE
